Exhibit 10(y)

 

 



[logo-m_tbank.jpg]

AMENDED AND RESTATED

LOAN AGREEMENT

This AMENDED AND RESTATED LOAN AGREEMENT (this "Agreement") is entered into as
of January 17, 2019, between Sono-Tek Corporation, a New York corporation, with
its chief executive office located at 2012 Route 9 West, Milton, New York 12547
(the "Borrower") and M&T Bank, a New York banking corporation, with an address
of One M&T Plaza (Attn: Office of General Counsel), Buffalo, New York 14203 (the
"Bank"), and amends and restates a certain Loan Agreement dated March 29, 2005
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Loan Agreement”) between Borrower and the Bank.

FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents to and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:

1.       THE LOAN

1.1       Loan(s). Bank agrees, from time to time, in its sole discretion, to
make loans (collectively, the "Loans") to or for the account of Borrower, upon
Borrower's request therefor, in such amounts as shall be mutually agreed upon,
subject to the terms and conditions set forth herein. Loan advances are
unconditionally cancellable at any time at the Bank’s discretion. Loans shall be
evidenced by one or more notes issued by the Borrower in favor of the Bank
(collectively, and each a "Note"). This Agreement, each Note and any and all
other documents, amendments or renewals executed and delivered in connection
with any of the foregoing are collectively hereinafter referred to as the "Loan
Documents".

1.2       Definitions. The following definitions shall apply:

(a)"Bank Affiliate" shall mean any banking or lending affiliates of the Bank,
any party acting as a participant lender in the credit arrangements contemplated
herein, or any third party acting on the Bank's behalf.

(b)"Code" shall mean the New York Uniform Commercial Code as amended from time
to time.

(c)"Obligation(s)" shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities and amounts, liquidated or unliquidated, owing
by the Borrower to the Bank at any time, of each and every kind, nature and
description, whether arising under this Agreement or otherwise, and whether
secured or unsecured, direct or indirect (that is, whether the same are due
directly by the Borrower to the Bank; or are due indirectly by the Borrower to
the Bank as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank, or
otherwise), absolute or contingent, due or to become due, now existing or
hereafter arising or contracted, including, without limitation, payment when due
of all amounts outstanding respecting any of the Loan Documents. Said term shall
also include all interest and other charges chargeable to the Borrower or due
from the Borrower to the Bank from time to time and all costs and expenses
referred to in this Agreement.

(d)"Person" or "party" shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

 

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

2.       REPRESENTATIONS AND WARRANTIES

2.1       Organization and Qualification. Borrower is a duly organized and
validly existing corporation under the laws of the State of its incorporation
with the exact legal name set forth in the first paragraph of this Agreement.
Borrower is in good standing under the laws of said State, has the power to own
its property and conduct its business as now conducted and as currently proposed
to be conducted, and is duly qualified to do business under the laws of each
state where the nature of the business done or property owned requires such
qualification.

2.2       Subsidiaries. Borrower has no subsidiaries other than as previously
specifically consented to in writing by the Bank, if any, and the Borrower has
never consolidated, merged or acquired substantially all of the assets of any
other entity or person other than as previously specifically consented to in
writing by the Bank, if any.

2.3       Corporate Records. Borrower's corporate charter, articles or
certificate of organization or incorporation and all amendments thereto have
been duly filed and are in proper order. All outstanding capital stock issued by
the Borrower was and is properly issued and all books and records of the
Borrower, including but not limited to its minute books, bylaws and books of
account, are accurate and up to date and will be so maintained.

2.4       Title to Properties; Absence of Liens. Borrower has good and clear
record and marketable title to all of its properties and assets, and all of its
properties and assets are free and clear of all mortgages, liens, pledges,
charges, encumbrances and setoffs, except those mortgages, deeds of trust,
leases of personal property and security interests previously specifically
consented to in writing by the Bank.

2.5       Places of Business. Borrower's chief executive office is correctly
stated in the preamble to this Agreement, and Borrower shall, during the term of
this Agreement, keep the Bank currently and accurately informed in writing of
each of its other places of business, and shall not change the location of such
chief executive office or open or close, move or change any existing or new
place of business without giving the Bank at least thirty (30) days prior
written notice thereof.

2.6       Valid Obligations. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action and each
represents a legal, valid and binding obligation of Borrower and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditors' rights.

2.7       Conflicts. There is no provision in Borrower's organizational or
charter documents, if any, or in any indenture, contract or agreement to which
Borrower is a party which prohibits, limits or restricts the execution, delivery
or performance of the Loan Documents.

2.8       Governmental Approvals. The execution, delivery and performance of the
Loan Documents does not require any approval of or filing with any governmental
agency or authority.

2 

 

2.9       Litigation, etc. There are no actions, claims or proceedings pending
or to the knowledge of Borrower threatened against Borrower which might
materially adversely affect the ability of Borrower to conduct its business or
to pay or perform the Obligations.

2.10       Taxes. The Borrower has filed all Federal, state and other tax
returns required to be filed (except for such returns for which current and
valid extensions have been filed), and all taxes, assessments and other
governmental charges due from the Borrower have been fully paid. The Borrower
has established on its books reserves adequate for the payment of all Federal,
state and other tax liabilities (if any).

2.11       Use of Proceeds. No portion of any loan is to be used for (i) the
purpose of purchasing or carrying any "margin security" or "margin stock" as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family
or household purposes.

2.12       Environmental. As of the date hereof neither the Borrower nor any of
Borrower's agents, employees or independent contractors (1) have caused or are
aware of a release or threat of release of Hazardous Materials (as defined
herein) on any of the premises or personal property owned or controlled by
Borrower ("Controlled Property") or any property abutting Controlled Property
("Abutting Property"), which could give rise to liability under any
Environmental Law (as defined herein) or any other Federal, state or local law,
rule or regulation; (2) have arranged for the transport of or transported any
Hazardous Materials in a manner as to violate, or result in potential
liabilities under, any Environmental Law; (3) have received any notice, order or
demand from the Environmental Protection Agency or any other Federal, state or
local agency under any Environmental Law; (4) have incurred any liability under
any Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.

To the best of Borrower's knowledge, neither Borrower, nor any prior owner or
tenant of any Controlled Property, committed or omitted any act which caused the
release of Hazardous Materials on such Controlled Property which could give rise
to a lien thereon by any Federal, state or local government. No notice or
statement of claim or lien affecting any Controlled Property has been recorded
or filed in any public records by any Federal, state or local government for
costs, penalties, fines or other charges as to such property. All notices,
permits, licenses or similar authorizations, if any, required to be obtained or
filed in connection with the ownership, operation, or use of the Controlled
Property, including without limitation, the past or present generation,
treatment, storage, disposal or release of any Hazardous Materials into the
environment, have been duly obtained or filed.

Borrower agrees to indemnify and hold the Bank and any Bank Affiliate harmless
from all liability, loss, cost, damage and expense, including attorney fees and
costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state
or local government arising from the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower. Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing. Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against the Bank.

The term "Hazardous Materials" includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.

3 

 

The term "Environmental Law" means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term "Environmental Law" includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and the New York Environmental Conservation Law,
Chapter 43-B of the New York Consolidated Laws.

3.       AFFIRMATIVE COVENANTS

3.1       Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Bank and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.

3.2       Books and Records; Inspection. Borrower will at all times keep proper
books of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of the Collateral and all of its
properties by the Bank and the Bank’s representatives. Borrower will from time
to time furnish the Bank with such information and statements as the Bank may
request in its sole discretion with respect to the Obligations or the Bank’s
security interest in the Collateral.

3.3       Financial Statements. Borrower will furnish to Bank:

(a)as soon as available to Borrower, but in any event within 120 days after the
close of each fiscal year, a full and complete signed copy of financial
statements, prepared by certified public accountants acceptable to Bank, which
shall include a balance sheet of the Borrower, as at the end of such year,
statement of cash flows and statement of profit and loss of the Borrower
reflecting the results of its operations during such year, bearing the opinion
of such certified public accountants and prepared on an audited basis in
accordance with generally accepted accounting principles, consistently applied
together with any so-called management letter;

(b)from time to time, such financial data and information about Borrower as Bank
may reasonably request; and

(c)any financial data and information about any guarantors of the Obligations as
Bank may reasonably request.

3.4       Conduct of Business. The Borrower will maintain its existence in good
standing and comply with all laws and regulations of the United States and of
any state or states thereof and of any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.

4 

 

3.5       Contact with Accountant. The Borrower hereby authorizes the Bank to
directly contact and communicate with any accountant employed by Borrower in
connection with the review and/or maintenance of Borrower's books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank.

3.6       Operating and Deposit Accounts. The Borrower shall maintain with the
Bank its primary operating and deposit accounts. At the option of the Bank, all
loan payments and fees will automatically be debited from the Borrower’s primary
operating account and all advances will automatically be credited to the
Borrower’s primary operating account.

3.7       Taxes. Borrower will promptly pay all real and personal property
taxes, assessments and charges and all franchise, income, unemployment,
retirement benefits, withholding, sales and other taxes assessed against it or
payable by it before delinquent; provided that this covenant shall not apply to
any tax assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.

3.8       Maintenance. Borrower will keep and maintain its properties, if any,
in good repair, working order and condition. Borrower will immediately notify
the Bank of any loss or damage to or any occurrence which would adversely affect
the value of any such property.

3.9       Insurance. Borrower will maintain in force property and casualty
insurance on any property of the Borrower, if any, against risks customarily
insured against by companies engaged in businesses similar to that of the
Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Bank’s approval; and all such policies shall provide that they may
not be canceled without first giving at least Thirty (30) days written notice of
cancellation to the Bank. Borrower will also maintain liability insurance
containing such terms and written by such companies as may be satisfactory to
the Bank, with the Bank to be named as an additional insured under such
policies. In the event that the Borrower fails to provide evidence of such
insurance, the Bank may, at its option, secure such insurance and charge the
cost thereof to the Borrower. At the option of the Bank, all insurance proceeds
received from any loss or damage to any property shall be applied either to the
replacement or repair thereof or as a payment on account of the Obligations.
From and after the occurrence of an Event of Default, the Bank is authorized to
cancel any insurance maintained hereunder and apply any returned or unearned
premiums, all of which are hereby assigned to the Bank, as a payment on account
of the Obligations.

3.10       Notification of Default. Immediately upon becoming aware of the
existence of any condition or event which constitutes an Event of Default, or
any condition or event which would upon notice or lapse of time, or both,
constitute an Event of Default, Borrower shall give Bank written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto.

3.11       Notification of Material Litigation. Borrower will immediately notify
the Bank in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of Borrower or any
guarantor of the Obligations.

5 

 

3.12       Pension Plans. With respect to any pension or benefit plan maintained
by Borrower, or to which Borrower contributes ("Plan"), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended ("ERISA") or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation ("Pension Benefit Guaranty
Corporation"), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Bank (i) promptly with a copy of
any notice of each Plan's termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as amended and
(iii) notice of any Reportable Event as such term is defined in ERISA; and (d)
subscribe to any contingent liability insurance provided by the Pension Benefit
Guaranty Corporation to protect against employer liability upon termination of a
guarantied pension plan, if available to Borrower.

4.       NEGATIVE COVENANTS

4.1       Limitations on Indebtedness. Borrower shall not issue any evidence of
indebtedness or create, assume, guarantee, become contingently liable for, or
suffer to exist indebtedness in addition to indebtedness to the Bank, except
indebtedness or liabilities of Borrower, other than for money borrowed, incurred
or arising in the ordinary course of business.

4.2       Sale of Interest. There shall not be any sale or transfer of ownership
of any interest in the Borrower without the Bank’s prior written consent.

4.3       Loans or Advances. Borrower shall not make any loans or advances to
any individual, partnership, corporation, limited liability company, trust, or
other organization or person, including without limitation its officers and
employees; provided, however, that Borrower may make advances to its employees,
including its officers, with respect to expenses incurred or to be incurred by
such employees in the ordinary course of business which expenses are
reimbursable by Borrower; and provided further, however, that Borrower may
extend credit in the ordinary course of business in accordance with customary
trade practices.

4.4       Dividends and Distributions. Borrower shall not, without prior written
consent of the Bank, pay any dividends on or make any distribution on account of
any class of Borrower's capital stock in cash or in property (other than
additional shares of such stock), or redeem, purchase or otherwise acquire,
directly or indirectly, any of such stock, except, so long as Borrower is not in
default hereunder, if Borrower is a Subchapter S corporation, under the
regulations of the Internal Revenue Service of the United States, distributions
to the Shareholders of Borrower in such amounts as are necessary to pay the tax
liability of such Shareholders due as a result of such Shareholders' interest in
the Borrower.

4.5       Investments. The Borrower shall not make investments in, or advances
to, any individual, partnership, corporation, limited liability company, trust
or other organization or person other than as previously specifically consented
to in writing by the Bank. The Borrower will not purchase or otherwise invest in
or hold securities, nonoperating real estate or other nonoperating assets or
purchase all or substantially all the assets of any entity other than as
previously specifically consented to in writing by the Bank.

4.6       Merger. Borrower shall not merge or consolidate or be merged or
consolidated with or into any other entity.

4.7       Capital Expenditures. The Borrower shall not, directly or indirectly,
make or commit to make capital expenditures by lease, purchase, or otherwise,
except in the ordinary and usual course of business for the purpose of replacing
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the Borrower's
business.

6 

 

4.8       Sale of Assets. Borrower shall not sell, lease or otherwise dispose of
any of its assets, except in the ordinary and usual course of business and
except for the purpose of replacing machinery, equipment or other personal
property which, as a consequence of wear, duplication or obsolescence, is no
longer used or necessary in the Borrower's business, provided that fair
consideration is received therefor; provided, however, in no event shall the
Borrower sell, lease or otherwise dispose of any equipment purchased with the
proceeds of any loans made by the Bank.

4.9       Restriction on Liens. Borrower shall not grant any security interest
in, or mortgage of, any of its properties or assets. Borrower shall not enter
into any agreement with any person other than the Bank that prohibits the
Borrower from granting any security interest in, or mortgage of, any of its
properties or assets.

4.10       Other Business. Borrower shall not engage in any business other than
the business in which it is currently engaged or a business reasonably allied
thereto.

4.11       Change of Name, etc. Borrower shall not change its legal name or the
State or the type of its organization, without giving the Bank at least 30 days
prior written notice thereof.

5.       MISCELLANEOUS

5.1       Waivers. The Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.

5.2       Deposit Collateral. The Borrower hereby grants to the Bank a
continuing lien and security interest in any and all deposits or other sums at
any time credited by or due from the Bank or any Bank Affiliate to the Borrower
and any cash, securities, instruments or other property of the Borrower in the
possession of the Bank or any Bank Affiliate, whether for safekeeping or
otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless
of the reason the Bank or Bank Affiliate had received the same or whether the
Bank or Bank Affiliate has conditionally released the same) as security for the
full and punctual payment and performance of all of the liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate and such deposits
and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate at any time,
whether or not such are then due, whether or not demand has been made and
whether or not other collateral is then available to the Bank or any Bank
Affiliate.

5.3       Indemnification. The Borrower shall indemnify, defend and hold the
Bank and any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an "Indemnitee") harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys' fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.

5.4       Costs and Expenses. The Borrower shall pay to the Bank on demand any
and all costs and expenses (including, without limitation, reasonable attorneys'
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to any collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of any
Obligation.

7 

 

5.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

5.6       Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

5.7       Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

5.8       Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver it to the assignee, who shall thereupon have all of the rights of
the Bank; and the Bank shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement. The Borrower may not
assign or transfer any of its rights or obligations under this Agreement. Except
as expressly provided herein or in the other Loan Documents, nothing, expressed
or implied, is intended to confer upon any party, other than the parties hereto,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

5.9       Further Assurances. Borrower will from time to time execute and
deliver to Bank such documents, and take or cause to be taken, all such other or
further action, as Bank may request in order to effect and confirm or vest more
securely in Bank all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to
comply with applicable statute or law.

5.10       Amendments and Waivers. This Agreement may be amended and Borrower
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if Borrower shall obtain the Bank’s prior
written consent to each such amendment, action or omission to act. No course of
dealing and no delay or omission on the part of Bank in exercising any right
hereunder shall operate as a waiver of such right or any other right and waiver
on any one or more occasions shall not be construed as a bar to or waiver of any
right or remedy of Bank on any future occasion.

5.11       Terms of Agreement. This Agreement shall continue in full force and
effect so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

5.12       Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to any party
hereto at the address for such party as set forth herein, or at such other
address as any party may from time to time designate in written notice received
by the other parties hereto; provided, however, that in order for any notice to
the Bank to be deemed effective, a duplicate notice shall be separately
delivered to the Bank at the current office address of the Bank officer
primarily responsible for the customer account to which this document relates.
Any such demand or notice shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service. Notice by e-mail
is not valid notice under this or any other agreement between the undersigned
parties.

8 

 

5.13       Governing Law. This Agreement shall be governed by the laws of the
State of New York without giving effect to the conflicts of laws principles
thereof.

5.14       Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to the Bank may be reproduced by the
Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).

5.15       Jurisdiction and Venue. Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively
do so under applicable law, any objection it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court and any claim that the same has been brought in an inconvenient forum.
Borrower hereby consents to any and all process which may be served in any such
suit, action or proceeding, (i) by mailing a copy thereof by registered and
certified mail, postage prepaid, return receipt requested, to the Borrower's
address shown in this Agreement or as notified to the Bank and (ii) by serving
the same upon the Borrower in any other manner otherwise permitted by law, and
agrees that such service shall in every respect be deemed effective service upon
Borrower.

5.16       JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

5.17 Amendment and Restatement. This Agreement shall amend and restate the
Existing Loan Agreement in its entirety and nothing herein shall constitute, or
be deemed to constitute, a substitution or novation of the parties’ rights,
liabilities and obligations thereunder or an accord and satisfaction thereof.
All of the terms, covenants, provisions, representations, warranties, and
conditions of the Loan Documents, as amended or modified hereby, are ratified
and reaffirmed, and continue in full force and effect as if fully stated herein.
All references in any other Loan Documents to the Existing Loan Agreement shall,
on or after the date hereof, be deemed to references to this Agreement.

9 

 

 [m-t_signatures.jpg]



 

 

 

Loan Agreement - Obligor 1(2) Ó 2019 Medici, a division of Wolters Kluwer
Financial Services







10 